                                            Case 4:20-cv-04567-HSG Document 29 Filed 08/10/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PUBLIC EMPLOYEES RETIREMENT                      Case No. 20-cv-04567-HSG
                                           ASSOCIATION OF NEW MEXICO, et al.
                                   8                                                        ORDER AFFIRMING BANKRUPTCY
                                                             Appellant,                     COURT'S RULING ON INSURANCE
                                   9                                                        DEDUCTION
                                                     v.
                                  10                                                        Re: Dkt. Nos. 4, 19
                                           PG&E CORPORATION, et al.
                                  11
                                                             Appellee.
                                  12
Northern District of California
 United States District Court




                                  13              Pending before this Court is Appellant Public Employees Retirement Association’s appeal

                                  14   of the Bankruptcy Court’s Confirmation Order. Dkt. No. 4 (“Appellant Br.”) and Dkt. No. 18

                                  15   (“Reply Br.”). Specifically, Appellant appeals the Bankruptcy Court’s ruling that the Bankruptcy

                                  16   Plan’s definition of “Insurance Deduction” with respect to Class 10A-II claims was fair and

                                  17   equitable under Section 1129(b)(1) of the Bankruptcy Code. Appellant Br. at 2. Appellees PG&E

                                  18   Corporation and Pacific Gas and Electric Company (collectively, “Debtors”) and the Official

                                  19   Committee of Tort Claimants (“TCC”) oppose the appeal. Dkt. No. 14 (“PG&E Br.”) and Dkt.

                                  20   No. 12 (“TCC Br.”). For the following reasons, the Court AFFIRMS the Bankruptcy Court’s

                                  21   ruling.1

                                  22       I.     BACKGROUND
                                  23            A.        PG&E’s Bankruptcy and Chapter 11 Plan
                                  24              On January 29, 2019, the Debtors commenced voluntary cases for relief under chapter 11

                                  25   of title 11 of the United States Code (“Bankruptcy Code”) in the United States Bankruptcy Court

                                  26
                                  27   1
                                         TCC also moved to dismiss this appeal on equitable mootness grounds. Dkt. No. 19. Because
                                  28   the Court affirms the Bankruptcy Court’s ruling on the merits, the motion to dismiss is DENIED
                                       AS MOOT.
                                           Case 4:20-cv-04567-HSG Document 29 Filed 08/10/21 Page 2 of 9




                                   1   for the Northern District of California (“Bankruptcy Court”). Significantly, the Debtors needed to

                                   2   propose a plan of reorganization that satisfied the requirements of A.B. 1054, including its June

                                   3   30, 2020 deadline for plan confirmation. In light of the “increased risk of catastrophic wildfires,”

                                   4   A.B. 1054 created the “Go-Forward Wildfire Fund” as a multi-billion dollar safety net to

                                   5   compensate future victims of public utility fires and thereby “reduce the costs to ratepayers in

                                   6   addressing utility-caused catastrophic wildfires,” support “the credit worthiness of electrical

                                   7   corporations,” like the Debtors, and provide “a mechanism to attract capital for investment in safe,

                                   8   clean, and reliable power for California at a reasonable cost to ratepayers.” A.B. 1054 § 1(a). For

                                   9   the Debtors to qualify for the Go-Forward Wildfire Fund, however, A.B. 1054 required, among

                                  10   other things, the Debtors to obtain an order from the Bankruptcy Court confirming a plan of

                                  11   reorganization by June 30, 2020. See A.B. 1054 § 16, ch. 3, 3292(b). After more than sixteen

                                  12   months of negotiations among a variety of stakeholders, and following confirmation hearings that
Northern District of California
 United States District Court




                                  13   spanned several weeks, the Debtors’ Plan of Reorganization dated June 19, 2020 (“Plan”)2 was

                                  14   confirmed by the Bankruptcy Court on June 20, 2020 and became effective on July 1, 2020

                                  15   (“Effective Date”).

                                  16          B.     Appellant’s Securities Litigation
                                  17           Appellant is the court-appointed lead plaintiff in a pending securities class action—In re

                                  18   PG&E Corporation Securities Litigation, Case No. 18-cv-03509-EJD (N.D. Cal.) (“Securities

                                  19   Litigation”)—against Debtors, 18 of Debtors’ current and former directors and officers, and 24

                                  20   investment banks that underwrote certain public offerings of PG&E senior notes. See Appellant

                                  21   Br. at 3-4. In the Securities Litigation, Appellant alleges that Debtors misled investors about their

                                  22   wildfire safety practices in a manner that amounts to securities fraud. Id. at 4-5. Appellant filed

                                  23   individual proofs of claim and class proofs of claim in the Bankruptcy Court based on the federal

                                  24   securities violations alleged in the securities litigation. Id. at 5.

                                  25          C.     Insurance Deduction Dispute
                                  26           The Bankruptcy Court considered Appellant’s objections to the insurance deduction at

                                  27
                                       2
                                  28    Capitalized terms not otherwise defined in this order have the meanings ascribed to them in the
                                       Plan.
                                                                                        2
                                          Case 4:20-cv-04567-HSG Document 29 Filed 08/10/21 Page 3 of 9




                                   1   issue in this appeal at several hearings in June of 2020. Id. at 7. In the June 20, 2020

                                   2   Confirmation Order, the Bankruptcy Court found that the Plan satisfied Bankruptcy Code §

                                   3   1129(b) with respect to Class 10A-II claims because the Plan does not discriminate unfairly and is

                                   4   fair and equitable with respect to the class. Dkt. No. 1-4 at 66. The Bankruptcy Court based this

                                   5   finding on a number of submissions by the parties and on the record of the June 19, 2020

                                   6   Confirmation Hearing. Id.

                                   7    II.   LEGAL STANDARD
                                   8          District courts have jurisdiction to hear appeals from final judgments, orders, and decrees

                                   9   of bankruptcy judges. 28 U.S.C. § 158. A district court reviews a bankruptcy court’s decision by

                                  10   applying the same standard of review used by circuit courts when reviewing district court

                                  11   decisions. In re Greene, 583 F.3d 614, 618 (9th Cir. 2009). The district court reviews

                                  12   the bankruptcy court’s findings of fact for clear error and its conclusions of law de novo. In re
Northern District of California
 United States District Court




                                  13   Harmon, 250 F.3d 1240, 1245 (9th Cir. 2001).

                                  14          “Whether a plan is fair and equitable is a factual determination reviewed for clear error.”

                                  15   In re Sunnyslope Hous. Ltd. P’ship, 859 F.3d 637, 646 (9th Cir. 2017). In reviewing a bankruptcy

                                  16   court’s factual findings for clear error, the reviewing court “must accept the bankruptcy court’s

                                  17   findings of fact unless, upon review, the court is left with the definite and firm conviction that a

                                  18   mistake has been committed by the bankruptcy judge.” In re Greene, 583 F.3d at 618. The

                                  19   Supreme Court has made clear that “[t]his standard plainly does not entitle a reviewing court to

                                  20   reverse the finding of the trier of fact simply because it is convinced that it would have decided the

                                  21   case differently.” See Anderson v. City of Bessemer, 470 U.S. 564, 573-74 (1985). “In applying

                                  22   the clearly erroneous standard . . . , [reviewing] courts must constantly have in mind that their

                                  23   function is not to decide factual issues de novo.” Id. “If the [lower] court’s account of the

                                  24   evidence is plausible in light of the record viewed in its entirety, the [reviewing court] may not

                                  25   reverse it even though convinced that had it been sitting as the trier of fact, it would have weighed

                                  26   the evidence differently.” Id.

                                  27   III.   DISCUSSION
                                  28          The cram-down provision of 11 U.S.C. § 1129(b) requires that the reorganization plan be
                                                                                          3
                                             Case 4:20-cv-04567-HSG Document 29 Filed 08/10/21 Page 4 of 9




                                   1   found “fair and equitable.” In re Sunnyslope, 859 F.3d at 646. This appeal presents the question

                                   2   whether the Bankruptcy Court clearly erred in finding that the definition of the term “Insurance

                                   3   Deduction” in Section 1.127A of the Plan is fair and equitable with respect to Class 10A-II

                                   4   claims.3 More precisely, the parties dispute whether the Bankruptcy Court clearly erred in finding

                                   5   that it is fair and equitable to deduct certain insurance payments, from the so-called Side B

                                   6   indemnification coverage, from the recovery of a Class 10A-II claim. See Dkt. No. 9 (“June 19,

                                   7   2020 Hearing Transcript,” or “Hearing Tr.”) at A1901-A1928.

                                   8            Appellant makes two main arguments on appeal. First, Appellant argues that the current

                                   9   definition of Insurance Deduction renders the Plan’s treatment of Class 10A-II claims unfair and

                                  10   inequitable because the deduction is not necessary to guard against double recovery. Appellant

                                  11   Br. at 14-15. Second, Appellant argues that the definition of Insurance Deduction renders the

                                  12   Plan’s treatment of Class 10A-II claims unfair and inequitable because payments from Debtors’
Northern District of California
 United States District Court




                                  13   Side B indemnification coverage are deducted from the claim amount even though those proceeds

                                  14   should not be considered property of the estate. Id. at 15.

                                  15            Appellant relies heavily on what it characterizes as the “Ivanhoe rule,” derived from the

                                  16   Supreme Court’s decision in Ivanhoe Bldg. & Loan v. Orr, 295 U.S. 243 (1935). Id. at 17. The

                                  17   Supreme Court’s holding in Ivanhoe has been characterized as the principle that “a creditor need

                                  18   not deduct from his claim in bankruptcy an amount received from a non-debtor third party in

                                  19   partial satisfaction of an obligation.” See In re Nat’l Energy & Gas Transmission, Inc., 492 F.3d

                                  20   297, 301 (4th Cir. 2007). However, a creditor’s claim may be affected by third-party payments to

                                  21   the extent that payment from the debtor would produce a double recovery. See In re Del Biaggio,

                                  22

                                  23   3
                                           The Plan’s definition of “Insurance Deduction” is:
                                  24
                                                        [A]ny cash payments received from an Insurance Policy (other than
                                  25                    cash payments received from a Side A Policy) on account of all or
                                                        any portion of an Allowed HoldCo Rescission or Damage Claim, to
                                  26                    be applied proportionally in accordance with subparagraphs (a)
                                                        through (d) of the definition of “HoldCo Rescission or Damage Claim
                                  27                    Share” above.

                                  28   Dkt. No. 1-4 at ECF 92.

                                                                                          4
                                             Case 4:20-cv-04567-HSG Document 29 Filed 08/10/21 Page 5 of 9




                                   1   496 B.R. 600, 603 (Bankr. N.D. Cal. 2012). Appellant acknowledges that a creditor’s aggregate

                                   2   recovery cannot exceed 100% of its bankruptcy claim. Appellant Br. at 17; see also Hearing Tr.

                                   3   At A1906:10-13 (counsel for Appellant stating that “we agree with the Court, and consistent with

                                   4   Ivanhoe, that a particular claimant can’t receive more than a hundred percent of the amount of

                                   5   their claim.”). Thus, under Appellant’s theory, because Debtors’ Side B indemnification coverage

                                   6   is not property of Debtors’ estate, Side B insurance proceeds should not be deducted from

                                   7   Appellant’s recovery, except insofar as it would result in double recovery. Id. Appellant then

                                   8   proposes a different definition of “Insurance Deduction” that it argues properly treats the Side B

                                   9   insurance proceeds as non-estate, non-debtor property and adequately guards against double

                                  10   recovery. Id. at 24-25.

                                  11             In reviewing the June 19 Hearing Transcript, as well as the parties’ current positions, the

                                  12   Court finds that the key disputed finding underlying this appeal is the Bankruptcy Court’s finding
Northern District of California
 United States District Court




                                  13   that the insurance deduction can plausibly serve to prevent double recovery by Class 10A-II

                                  14   claimants, notwithstanding Appellant’s contention that the current PG&E share price, in

                                  15   combination with the Plan’s conversion factors, makes double recovery nearly impossible as a

                                  16   practical matter. See Hearing Tr. At 1902-1910. Appellant’s argument for clear error is premised

                                  17   on its contention that it is “virtually impossible” for the Plan’s treatment of Class 10A-II claims to

                                  18   fully satisfy such claims by converting the claims to shares via the conversion factors.4 See

                                  19
                                       4
                                  20       The conversion factors are set out in the Plan at § 1.109:

                                  21                    1.109 HoldCo Rescission or Damage Claim Share means, with
                                                        respect to an Allowed HoldCo Rescission or Damage Claim, a
                                  22                    number of shares of New HoldCo Common Stock equal to the sum of
                                                        following: (a) the portion of such Allowed HoldCo Rescission or
                                  23                    Damage Claim relating to purchases of common stock of HoldCo on
                                                        or before October 13, 2017, less the Insurance Deduction on account
                                  24                    of such portion of such Allowed HoldCo Rescission or Damage
                                                        Claim, divided by 65.00; and (b) the portion of such Allowed HoldCo
                                  25                    Rescission or Damage Claim relating to purchases of common stock
                                                        of HoldCo from October 14, 2017, through and including December
                                  26                    20, 2017, less the Insurance Deduction on account of such portion of
                                                        such Allowed HoldCo Rescission or Damage Claim, divided by
                                  27                    46.50; and (c) the portion of such Allowed HoldCo Rescission or
                                                        Damage Claim relating to purchases of common stock of HoldCo
                                  28                    from December 21, 2017, through and including May 25, 2018, less
                                                        the Insurance Deduction on account of such portion of such Allowed
                                                                                          5
                                          Case 4:20-cv-04567-HSG Document 29 Filed 08/10/21 Page 6 of 9




                                   1   Appellant Br. at 18. Otherwise, Appellant’s position would run afoul of its own formulation of the

                                   2   “Ivanhoe rule,” because it would be possible to recover more than the full amount of a claim via a

                                   3   combination of shares and insurance proceeds. In other words, in taking the position that Class

                                   4   10A-II claim holders should be able to recover Side B insurance proceeds without any offset in the

                                   5   number of shares they receive, Appellant relies on its assertion that “double recovery is near-

                                   6   impossible under the Plan given the gulf between PG&E’s trading price and the conversion

                                   7   factors.” Appellant Br. at 19.

                                   8          The Bankruptcy Court rejected Appellant’s position that the Plan does not provide for full

                                   9   satisfaction of Class 10A-II claims and found that once “the plan becomes effective, and the stock

                                  10   is issued, and that claimant is given his or her [amount of] shares, the claim has been satisfied, end

                                  11   of story.” Id. at A1902:24-A1903:2. The consequence of this finding is that once a claimant

                                  12   receives the full number of shares agreed upon under the Plan, “there’s nothing left to pay him.”
Northern District of California
 United States District Court




                                  13   Id. at A1904:4-5. But if a claimant had previously received money through insurance proceeds, it

                                  14   “can’t get the full payment . . . of the shares, because [the claimant] got the money.” Id. at

                                  15   A1904:5-7. Based on these findings, the Bankruptcy Court concluded that the insurance

                                  16   deduction was consistent with the Supreme Court’s holding in Ivanhoe because the deduction

                                  17   would guard against the possibility of double recovery, i.e., recovery of the full number of shares

                                  18   provided for under the Plan, plus previously received insurance proceeds. Id. at A1904:3-7.

                                  19          Importantly, the Bankruptcy Court also rejected Appellant’s argument that the current

                                  20   value of the Reorganized Debtors’ stock in combination with the Plan’s conversion factors is

                                  21   determinative when considering the possibility of double recovery. See Appellant Br. at 14-15,

                                  22   18-21 (arguing that it is virtually impossible for the sum of the value of the stock received after

                                  23   conversion and any insurance payments to amount to greater than the total dollar value of a

                                  24

                                  25                  HoldCo Rescission or Damage Claim, divided by 37.25; and (d) the
                                                      portion of such Allowed HoldCo Rescission or Damage Claim
                                  26                  relating to purchases of common stock of HoldCo from May 26, 2018,
                                                      through and including November 15, 2018, less the Insurance
                                  27                  Deduction on account of such portion of such Allowed HoldCo
                                                      Rescission or Damage Claim, divided by 32.50.
                                  28
                                       Dkt. No. 1-1 at ECF 198 (emphasis in original).
                                                                                         6
                                          Case 4:20-cv-04567-HSG Document 29 Filed 08/10/21 Page 7 of 9




                                   1   claimant’s claim). As the Bankruptcy Court explained, “we don’t have the luxury today of

                                   2   knowing what every individual claimant’s stock on a conversion fund is worth. We have to do

                                   3   this in reverse. And chances are the particular claimant’s amount will be liquidated long after the

                                   4   conversion is in place and the real value.” Id. at A1908:7-12. In other words, the Bankruptcy

                                   5   Court could not know, as of the confirmation date, what the eventual dollar value of a claimant’s

                                   6   shares would be because conversion of the claim into shares would happen long after Plan

                                   7   confirmation. It may be that when Appellant and other Class 10A-II claimants eventually receive

                                   8   their shares, they will receive shares whose dollar value is less than the dollar amount of their

                                   9   claim. See Appellant Br. at 18-19. But as Appellant acknowledges, it is also possible that the

                                  10   shares will increase in value such that claimants will recover nearly the full dollar amount of their

                                  11   claims. See Reply at 4 (conceding that in the event that “PG&E’s trading price climbs to $32.50

                                  12   or more by the time Class 10A-II claimants receive new PG&E common stock,” it would be
Northern District of California
 United States District Court




                                  13   necessary to include an insurance deduction to ”ensure that claimants will not recover more than

                                  14   100% of their claims.”). In such a scenario, the insurance deduction could plausibly be necessary

                                  15   to avoid double recovery, as the Bankruptcy Court found.

                                  16          Appellant presents calculations using the Plan’s conversion formula to argue that “double-

                                  17   recovery is near-impossible under the Plan given the gulf between PG&E’s trading price and

                                  18   conversion factors.” Appellant Br. at 18-19. But it is not this Court’s role to reweigh the factual

                                  19   evidence from scratch and determine how likely double recovery is under the current definition of

                                  20   “Insurance Deduction,” as opposed to under Appellant’s preferred definition. See Anderson, 470

                                  21   U.S. at 573-74 (“In applying the clearly erroneous standard . . . , [reviewing] courts must

                                  22   constantly have in mind that their function is not to decide factual issues de novo.”). Under the

                                  23   clearly erroneous standard, “[i]f two views of the evidence are possible, the [bankruptcy] judge’s

                                  24   choice between them cannot be clearly erroneous.” In re Marshall, 721 F.3d 1032, 1039 (9th Cir.

                                  25   2013). Given that neither the Bankruptcy Court nor this Court can know what PG&E’s trading

                                  26   price will be in the future, the Court finds that the Bankruptcy Court’s conclusion that the current

                                  27   definition of “Insurance Deduction” serves to guard against the possibility of double recovery is

                                  28   plausible in light of the record. Accordingly, the Court finds that the Bankruptcy Court did not
                                                                                         7
                                           Case 4:20-cv-04567-HSG Document 29 Filed 08/10/21 Page 8 of 9




                                   1   clearly err in making this finding.5

                                   2          Further, as the Bankruptcy Court pointed out, Appellant negotiated and eventually agreed

                                   3   to the conversion formula. Hearing Tr. At A1910:4-10. And under Section 4.14 of the Plan, the

                                   4   shares received by Class 10A-II claims holder shall result in “[i]n full and final satisfaction,

                                   5   settlement, release, and discharge of any HoldCo Recission or Damage Claim.” Dkt. No. 1-1 at

                                   6   ECF 229 (emphasis added). Appellant has not cited any case law in support of its position that the

                                   7   Plan’s treatment of Class 10A-II claims should not be found fair and equitable because of the

                                   8   agreed-upon conversion factors, or because of the current price of Reorganized Debtors’ shares.

                                   9   Rather, Appellant attempts to convince this Court that, as a factual matter, double recovery is

                                  10   nearly impossible based on current share prices.6 As already noted, as long as the Bankruptcy

                                  11   Court’s finding is plausible, such a reweighing of factual evidence is inappropriate under the

                                  12   clearly erroneous standard. Accordingly, the Court finds that the Bankruptcy Court did not clearly
Northern District of California
 United States District Court




                                  13   err in finding that the Plan’s definition of “Insurance Deduction” is fair and equitable.7

                                  14

                                  15   5
                                         Likewise, it is not this Court’s role to rewrite the Plan’s definition of “Insurance Deduction” to
                                  16   better suit Appellant. See Reply at 4. If the Bankruptcy Court did not clearly err in finding the
                                       Plan’s definition fair and equitable, it does not matter at this stage whether Appellant’s competing
                                  17   definition could have served as well or better.
                                       6
                                         In its Reply, Appellant makes much of the Debtors’ supposed “concession” that the insurance
                                  18   deduction is not necessary to guard against double recovery because the current definition exempts
                                       proceeds received from the so-called Side A coverage. Reply at 2-5. But the exemption of Side A
                                  19   proceeds from the definition of “Insurance Deduction” is not being challenged on appeal, and it
                                       would be curious for Appellant to challenge this exemption, which inures to Appellant’s benefit
                                  20   and was a concession that Appellant negotiated for and won from the Plan proponents. And this
                                       Court’s task on appeal is not to redraft the Plan’s “Insurance Deduction” definition from first
                                  21   principles, but rather to decide if the Bankruptcy Court clearly erred in finding the current
                                       definition fair and equitable. The Court is not convinced that the Side A exemption in the
                                  22   definition, which benefits Appellant, somehow makes the Bankruptcy Court’s fair and equitable
                                       finding clearly erroneous. It remains plausible that a deduction for Side B proceeds could guard
                                  23   against double recovery even if the Bankruptcy Court determined that a deduction for both Side A
                                       and Side B proceeds was not needed.
                                       7
                                  24     Appellant argues that the Bankruptcy Court clearly erred in not considering its argument that the
                                       Side B insurance proceeds are not property of the estate. But the Bankruptcy Court’s fair and
                                  25   equitable finding did not depend on whether the insurance proceeds are property of the estate. For
                                       purposes of the Bankruptcy Court’s hypothetical at the June 20 hearing, the Bankruptcy Court
                                  26   assumed that the insurance payments would not be considered estate property. See Hearing Tr. at
                                       A1902-1910. Otherwise, as Debtors persuasively argue, the entire Ivanhoe dispute would be
                                  27   irrelevant as that case concerns payments from “a non-debtor third party.” See In re Nat’l Energy,
                                       492 F.3d at 301. Accordingly, because the Court finds that the Bankruptcy Court did not err in
                                  28   finding the insurance deduction consistent with Ivanhoe, the Court need not reach the question
                                       whether the Side B insurance proceeds should be considered part of Debtors’ estate.
                                                                                            8
                                          Case 4:20-cv-04567-HSG Document 29 Filed 08/10/21 Page 9 of 9




                                   1   IV.    CONCLUSION
                                   2          The Bankruptcy Court’s fair and equitable ruling with respect to the Plan’s definition of
                                   3   “Insurance Deduction” is AFFIRMED. The Court also DENIES AS MOOT the motion to
                                   4   dismiss. The Clerk is directed to terminate this appeal and close the case.
                                   5          IT IS SO ORDERED.
                                   6   Dated: August 10, 2021
                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
